                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                               SOUTIIERN DMSION
                                  No. 7:15-CR-9-D


UNITED STATES OF AMERICA                     )
                                             )
                                             )
                  v.                         )              ORDER
                                             )
CRAIG DENSON,                                )
                                             )
                         Defendant.          )

       On June 22, 2020, Craig Denson ("Denson" or "defendant'') moved pm se for compassionate

release under the First Step Act ("First Step Act"), Pub. L. No. 115-391, § 603(b), 132 Stat. 5194,

5238-41 (2018) (codified as amended at 18 U.S.C. § 3582) [D.E. 525] and filed documents in

support [D.E. 525-1-525-2]. On October 21, 2020, Denson again moved for compassionate release

and moved for appointment of counsel [D.E. 534]. On April 20, 2021, Denson again moved for

appointment of counsel [D.E. 555]. 1 As explained below, the court denies Denson's motion for

compassionate release and dismisses as moot Denson's motion for appointment of counsel.

                                                 I.

       On December 9, 2015, with a written plea agreement, Denson pleaded guilty to conspiracy

to distribute and possess with intent to distribute one kilogram or more of heroin. See [D.E. 273,

277]. On May 26, 2016, the court held Denson's sentencing hearing and adopted the facts as set

forth in the Presentence Investigation Report ("PSR"). See [D.E. 348, 356]; Fed. R. Crim. P.

32(i)(3)(A)-{B). The court determined Denson's total offense level to be 34, his criminal history



       1
         On October 21, 2020, the court appointed counsel for Denson. See [D.E. 535]. On
October 30, 2020, Denson's counsel entered an appearance. See [D.E. 536]. Accordingly Denson's
motions for appointment of counsel are moot.
 category to be VI, and his advisory guideline range to be 262 to 327 months' imprisonment.

 See [D.E. 356] 1. After granting the government's downward departure motion and considering all

 relevant factors under 18 U.S.C. § 3553(a), the court sentenced. Denson to 180 months'

 imprisonment. See [D.E. 355] 2. Denson did not appeal.

        On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

 5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

 motion for compassionate release. Under the First Step Act, a sentencing court may modify a

 sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

 defendant after the defendant has fully exhausted a1.1 administrative rights to appeal a failure of the

 [BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

 a request by the warden ofthe defendant's facility, whichever is earlier." 18 U.S.C. § 3582(c)(1 )(A).

        After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

 "extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

 served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

 not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

, under section3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3553(a) and

 must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

 States Sentencing Commission (the "Commission"). Id.

        The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

 parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

 safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1B1.13's

 application notes provide examples of extraordinary and compelling reasons, including: (A) serious

 medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

                                                   2
deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § lBl.13 cmt. n.1.2 Application note 2 states


       2
           Application ri.ote 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia.

                       (ii) The defendant is---

                             (1) suffering from a serious physical or medical condition,

                             (II) suffering from a serious functional or cognitive impairment,
                                  or

                             (III) experiencing deteriorating physical or mental health because
                                  of the aging process,

                             that substantially diminishes the ability of the defendant to
                             provide self-care within the environment ofa correctional facility
                             and from which he or she is not expected to recover.

                 (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
                     is experiencing a serious deterioration in physical or mental health
                     because ofthe aging process; and (iii) has served at least 10 years or 75
                     percent of his or her term of imprisonment, whichever is less.

                 (C) Family Circumstances.-

                     . (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                           child or minor children.

                                                    3
that "an extraordinary and compelling reason need not have been unforeseen at the time of

sentencingtowarrantareductionin thetermofimprisonment." U.S.S.G. § lBl.13 cmt. n.2. Thus,

the fact ''that an extraordinary and compelling reason reasonably could have been known or

anticipated by the sentencing court does not preclude consideration for a reduction under this policy

statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

 statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § lBl.13 to account for the First Step Act. Accordingly, section lBl.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

3582(c)(l)(A). See,~ United States v. High, No. 20-7350, 2021 WL 1823289, at *3 (4th Cir.

May 7, 2021); United States v. Kibble, 992 F.3d 326, 331-32 (4th Cir. 2021); United States v.

McCoy. 981 F.3d 271, 280-84 (4th Cir. 2020). Rather, "[section] lBl.13 only applies when a

request for compassionate release is made upon motion of the Director of the [BOP]." Kibble, 992

F.3d at 330-31. Nevertheless, section lBl.13 provides informative policy when assessing an

inmate's motion, but a court independently determines whether "extraordinary and compelling

reasons" warrant a sentence reduction under 18 U.S.C. § 3582(c)(l)(A)(i). See High, 2021 WL


                    (ii) The incapacitation of the defendant's spouse or registered partner
                         when the defendant would be the only available caregiver for the
                         spouse or registered partner.

               (D) Other Reasons.-As determined by the Director of the Bureau of
                   Prisons, there exists in the defendant's case an extraordinary and
                   compelling reason other than, or in combination with, the reasons
                   described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                 4
1823289,at*3;McCoy, 981 F.3dat284. In doing so, thecourtconsultsnotonlyU.S.S.G. § lBl.13,

butalsothetextof18U.S.C. § 3S82(c)(l)(A)and thesection3SS3(a)factors. See, e..g._,McCoy, 981

F.3d at 280-84; United States v. Jones, 980 F.3d 1098, 1101-03 (6th Cir. 2020); United States v.

YYOO, 980 F.3d 1178, 1180-81 (7th Cir. 2020); United States v. Ryffm, 978 F.3d 1000, 1007-08

(6th Cir. 2020); United States v. Brooker, 976 F.3d 228, 237-38 (2d Cir. 2020); United States v.

Clark, No. l:09cr336-1, 2020 WL 1874140, at *2 (M.D.N.C. Apr. 1S, 2020) (unpublished).

       Denson does not allege that he has exhausted his adminiim-atlve remedies. Cf. [D.E.

525,534]. Nonetheless, the government has not invoked section 3S82's exhaustion requirement. See

United States v. Alam, 960 F.3d 831, 833-34 (6th Cir. 2020).3 Accordingly, the court addresses

Denson's claim on the merits.

       Denson seeks compassionate release pursuant to section 3S82(c)(l)(A). In support of his

request, Denson cites the COVID-19 pandemic, his bout with and recovery from COVID-19, and

his medical conditions, including thyroid cancer in 2016, type 2 diabetes, LTBI prophy, and

hypertension. See [D.E. S2S] 1; [D.E. S2S-2]; [D.E. S34] 2. Denson also cites the conditions at

FMC Lexington, his rehabilitation efforts, and his release plan. See [D.E. S2S] 2; [D.E. S34] 2.

       As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

she is not expected to recover." U.S.S.G. § lBl.13 cmt. n.l(A)(ii). AlthoughDensonstatesthathe

was diagnosed with thyroid cancer in 2016, type 2 diabetes, LTBI prophy, and hypertension, he has

not demonstrated that he is not going to recover from these conditions or that they cannot be treated


       3
          The Fourth Circuit has not addressed whether section 3S82' s exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it. See Amm, 960 F.3d at 833-34.

                                                 s
while Denson serves his sentence. Accordingly, reducing Denson's sentence is not consistent with

application note l(A). See 18 U.S.C. § 3582(c)(l)(A).

       As for the "other reasons" policy statement, the court assumes with.out deciding th.at the

COVID-19 pandemic, Denson's bout and recovery from COVID-19, and Denson's medical

conditions, rehabilitation efforts, and release plan are extraordinary and compelling reasons under

section 3582(c)(l)(A). Cf. United States v. Rai~ 954 F.3d 594, 597 (3d Cir. 2020) ("[T]he mere

existence of COVID-19 in society and the possibility th.at it may spread to a particular prison alone

cannot independentlyjustify compassionate release, especially considering BOP' s statutory role, and

its extensive and professional efforts to curtail the virus's spread."). Even so, the section 3553(a)

factors counsel against reducing Denson' s sentence. See High, 2021 WL 1823289, at *4-7; Kibble,

992 F.3d at 331-32; United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020); Clark, 2020

WL 1874140, at *3-8.

       Denson is 52 years old and engaged in serious criminal conduct between 2009 and 2012.

See PSR ft 11-16. Denson was a member of a massive drug trafficking conspiracy distributing

heroin in WUmingt.on, North Carolina. See id. Denson ultimately was accountable for distributing

5.4 kilograms of heroin. See id.    ,r 15.   Denson also is a violent recidivist with convictions for

possession of a controlled dangerous substance with intent to distribute with.in 1,000 feet of a school

(three counts), possession with intent to distribute a controlled dangerous substance, receiving stolen

property, criminal mischief, prowling public places-controlled dangerous substances related, and

aggravated assault with bodily injury (two counts). See id. ft 21-29. The violence includes two

bmtalassaultsofwomen. See id. ft28-29. Densonalsohasperformedpoorlyonsupervision. See

id. ft 23, 28-29. Nonetheless, Denson has taken some positive steps while incarcerated on his

federal sentence. See [D.E. 525] 2; [D.E. 525-1].

                                                   6
       The court has considered Denson's exposure to and recovery from COVID-19, Denson's

medical conditions, rehabilitation efforts, and release plan. Cf. Pepper v. United States, 562 U.S.

476, 480-81 (2011); High, 2021 WL 1823289, at *4-7; United States v. McDonald, 986F.3d402,

412 (4th Cir. 2021); United States v. Martin, 916 F.3d 389,398 (4th Cir. 2019). Having considered

the entire record, the steps that the BOP has taken to address COVID-19, the section 3553(a) factors,

Denson's arguments, and the need to punish Denson for his serious criminal behavior, to incapacitate

Denson, to promote respect for the law, to deter others, and to protect society, the court declines to

grant Denson's motion for compassionate release. See,~ Chavez-Meza v. United States, 138 S.

Ct. 1959, 1966--68 (2018); High. 2021 WL 1823289, at *4-7; RY:ffin, 978 F.3d at 1008--09;

Chambliss, 948 F.3dat693-94; United States v. Hill,No. 4:13-CR-28-BR, 2020 WL205515, at *2

(E.D.N.C. Jan. 13, 2020) (unpublished), aff'd, 809 F. App'x 161 (4th Cir. 2020) (J>er curiam)

(unpublished).

                                                 II.

       In sum, the court DENIES Denson's motions for compassionate release [D.E. 525, 534] and

DISMISSES as moot Denson's motions for appointment of counsel [D.E. 534, 555].

       SO ORDERED. This~ day of May 2021.



                                                           J     S C. DEVER.Ill
                                                           United States District Judge




                                                  7
